--------------------------------------------------------------------------------

Exhibit 10.7
 
SUBORDINATION AGREEMENT


This Subordination Agreement (this “Agreement”) is entered into as of the 31st
day of March, 2008, by and among Global Capital Funding Group, LP, a Delaware
limited partnership (the “Subordinated Lender”), and LV Administrative Services,
Inc., a Delaware corporation, as agent (in such capacity, the “Agent”) for
itself and the Lenders from time to time party to the Security Agreement
referred to below (each, a “Lender” and, together with the Agent, the “Senior
Lenders” ).  Unless otherwise defined herein, capitalized terms used herein
shall have the meaning provided such terms in the Security Agreement referred to
below.


BACKGROUND


WHEREAS, it is a condition to each Lender’s making an investment in Rapid Link,
Incorporated, a Delaware corporation (“Rapid Link”), Telenational
Communications, Inc., a Delaware corporation (“Telenational”), and One Ring
Networks, Inc., a Georgia corporation (“One Ring” and together with Rapid Link
and Telenational, collectively, the “Companies” and each, a “Company”), pursuant
to, and in accordance with, (i) that certain Security Agreement dated as of the
date hereof by and among the Companies, Agent  and the Lenders (as amended,
modified or supplemented from time to time, the “Security Agreement”) and (ii)
the Ancillary Agreements referred to in the Security Agreement, that the
Subordinated Lender enter into this Agreement.


WHEREAS, the Subordinated Lender has made or will make loans structured as
convertible notes to one or more of the Companies.


WHEREAS, the Subordinated Lender’s loan in the outstanding principal amount of
One Million Two Hundred Thousand  and  no/100 Dollars ($1,200,000.00) is now due
and payable.


WHEREAS, the Subordinated Lender has agreed to accept as payment in full of the
principal amount outstanding a cash payment in the amount of One Million Twenty
Thousand and no/100 Dollars ($1,020,000.00) payable as follows: (i) Six Hundred
Thousand and no/100 Dollars ($600,000.00) at Closing of Term Loan A set forth in
the Security Agreement, plus (ii) Four Hundred Twenty Thousand and no/100
Dollars ($420,000.00) at funding of Term Loan B set forth in the Security
Agreement; with the remainder of the outstanding principal amount, One Hundred
Eighty Thousand and no/100 Dollars ($180,000.00), which amount shall not accrue
interest after the date hereof, to be converted into the common stock of Rapid
Link in accordance with the terms of the Securities Purchase Agreement dated as
of November 8, 2002, between Rapid Link, formerly known as Dial-Thru
International, Inc., and Subordinated Lender.


NOW, THEREFORE, the Subordinated Lender and the Agent, on behalf of Senior
Lenders, hereby agree as follows:


TERMS


1.           All obligations of the Companies and/or any of their Subsidiaries
to any Senior Lender, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent or now or hereafter existing, or due or to
become due are referred to as “Senior Liabilities”.  Any and all loans made by
the Subordinated Lender to the Companies and/or any of their Subsidiaries,
together with all other obligations (whether monetary or otherwise) of the
Companies and/or any of their Subsidiaries to the Subordinated Lender (in each
case, including any interest, fees or penalties related thereto), howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent or now or hereafter existing, or due or to become due are referred to
as “Junior Liabilities”.  It is expressly understood and agreed that the term
“Senior Liabilities”, as used in this Agreement, shall include, without
limitation, any and all interest, fees and penalties accruing on any of the
Senior Liabilities after the commencement of any proceedings referred to in
paragraph 4 of this Agreement, notwithstanding any provision or rule of law
which might restrict the rights of any Senior Lender, as against any Company,
its Subsidiaries or anyone else, to collect such interest, fees or penalties, as
the case may be.

 
 

--------------------------------------------------------------------------------

 

2.           Except as expressly otherwise provided in this Agreement or as the
Agent on its own behalf and on behalf of the Lenders may otherwise expressly
consent in writing, the payment of the Junior Liabilities shall be postponed and
subordinated in right of payment and priority to the payment in full of all
Senior Liabilities.  Furthermore, whether directly or indirectly, no payments or
other distributions whatsoever in respect of any Junior Liabilities shall be
made (whether at stated maturity, by acceleration or otherwise), nor shall any
property or assets of any Company or any of its Subsidiaries be applied to the
purchase or other acquisition or retirement of any Junior Liability until such
time as the Senior Liabilities have been indefeasibly paid in
full.  Notwithstanding anything to the contrary contained in this paragraph 2 or
elsewhere in this Agreement, the Companies and their Subsidiaries shall make the
remaining principal payment in the amount of Four Hundred Twenty Thousand and
no/100 Dollars ($420,000) upon closing of the Term Loan B as set forth in the
Security Agreement and may make regularly scheduled interest payments to the
Subordinated Lender with respect to the Junior Liabilities, so long as (a) no
Event of Default (as defined in the Security Agreement or any Ancillary
Agreement) has occurred and is continuing at the time of any such payment or
after giving effect to such payment and (b) the rate of interest, with respect
to the Junior Liabilities, is not increased from that in effect on the date
hereof.  Until such time as the remaining principal amount due is paid by the
Companies and their Subsidiaries, nothing contained in this Agreement, the
Security Agreement or the Ancillary Agreements referred to in the Security
Agreement shall restrict, impair or prohibit the Subordinated Lender from
exercising its rights in accordance with Rule 144 of the Securities Act of 1933,
as amended, to convert and sell shares of common stock of Rapid Link pursuant to
the Securities Purchase Agreements dated November 8, 2002, as amended.  Nor
shall any compliance by Rapid Link with any notice of conversion issued by
Subordinated Lender create a default with the Senior Lender unless Rapid Link’s
compliance with such conversion would result in a change of control.


3.           The Subordinated Lender hereby subordinates all claims and security
interests it may have against, or with respect to, any of the assets of the
Companies and/or any of their Subsidiaries (the “Subordinated Lender Liens”), to
the security interests granted by the Companies and/or any of their Subsidiaries
to each Senior Lender in respect of the Senior Liabilities.  No Senior Lender
shall  owe any duty to the Subordinated Lender as a result of or in connection
with any Subordinated Lender Liens, including without limitation any marshalling
of assets or protection of the rights or interests of any Subordinated
Lender.  The Agent, on its own behalf and on behalf of the Lenders, shall have
the exclusive right to manage, perform and enforce the underlying terms of the
Security Agreement, the Ancillary Agreements and each other document, instrument
and agreement executed from time to time in connection therewith (collectively,
the “Security Agreements”) relating to the assets of the Companies and their
Subsidiaries and to exercise and enforce its rights according to its
discretion.  The Subordinated Lender waives all rights to affect the method or
challenge the appropriateness of any action taken by any Senior Lender in
connection with any Senior Lender’s enforcement of its rights under the Security
Agreements.  Only the Agent, on its own behalf and on behalf of the Lenders,
shall have the right to restrict  permit, approve or disapprove the sale,
transfer or other disposition of the assets of any Company or any of its
Subsidiaries.  As between each Senior Lender and the Subordinated Lender, the
terms of this Agreement shall govern even if all or part of any Senior Lender’s
liens are avoided, disallowed, set aside or otherwise invalidated.

 
2

--------------------------------------------------------------------------------

 

4.           In the event of any dissolution, winding up, liquidation,
readjustment, reorganization or other similar proceedings relating to any
Company and/or any of its Subsidiaries or to its creditors, as such, or to its
property (whether voluntary or involuntary, partial or complete, and whether in
bankruptcy, insolvency or receivership, or upon an assignment for the benefit of
creditors, or any other marshalling of the assets and liabilities of any Company
and/or any of its Subsidiaries, or any sale of all or substantially all of the
assets of any Company and/or any of its Subsidiaries, or otherwise), the Senior
Liabilities shall first be irrevocably paid in full before the Subordinated
Lender shall be entitled to receive and to retain any payment, distribution,
other rights or benefits in respect of any Junior Liability.  In order to enable
each Senior Lender to enforce its rights hereunder in any such action or
proceeding, the Agent, on behalf of the Senior Lenders, is hereby irrevocably
authorized and empowered in its discretion as attorney in fact for the
Subordinated Lender to (a) if the Subordinated Lender fails to file proof(s) of
claim against any Company and/or any Subsidiary on or before the date that is
ten (10) days prior to any bar date established in any bankruptcy proceeding
filed by or against any Company and/or any Subsidiary, make and present for and
on behalf of the Subordinated Lender such proof(s) of claims against any Company
and/or any Subsidiary as the Agent may deem expedient or proper, (b) to vote
such proofs of claims in any such proceeding and (c) receive and collect any and
all dividends or other payments or disbursements made thereon in whatever form
the same may be paid or issued and to apply same on account of any the Senior
Liabilities.  In the event, prior to indefeasible payment in full of the Senior
Liabilities, the Subordinated Lender shall receive any payment in respect of the
Junior Liabilities and/or in connection with the enforcement of the Subordinated
Lender’s rights and remedies against any Company and/or any of its Subsidiaries,
whether arising in connection with the Junior Liabilities or otherwise, then the
Subordinated Lender shall forthwith deliver, or cause to be delivered, the same
to the Agent in precisely the form held by the Subordinated Lender (except for
any necessary endorsement) and until so delivered the same shall be held in
trust by the Subordinated Lender as the property of the Senior Lender.


5.           The Subordinated Lender will mark its books and records so as to
clearly indicate that its respective Junior Liabilities are subordinated in
accordance with the terms of this Agreement.  The Subordinated Lender will
execute such further documents or instruments and take such further action as
the Agent may reasonably request from time to time  to carry out the intent of
this Agreement.


6.           The Subordinated Lender hereby waives all diligence in collection
or protection of or realization upon the Senior Liabilities or any security for
the Senior Liabilities.

 
3

--------------------------------------------------------------------------------

 

7.           Subordinated Lender hereby consents to and approves of the
execution, delivery and performance by the Companies of the Security Agreement
and the Ancillary Agreements and the consummation of the transactions
contemplated thereby, notwithstanding anything to the contrary contained in any
of the agreements, instruments and documents executed in connection with the
Junior Liabilities.


8.           The Subordinated Lender hereby extends to June 30, 2011 the
maturity date for any and all Junior Liabilities existing as of the date of this
Agreement.  All documentation associated with the Junior Liabilities is hereby
amended by this reference to reflect the extended maturity date.


9.           Except as otherwise provided in paragraph 2 of this Agreement with
respect to Subordinated Lender’s conversion rights, until such time as the
Senior Liabilities have been indefeasibly paid in full, the Subordinated Lender
shall not, without the prior written consent of the Agent,  (a) attempt to
enforce or collect any Junior Liability or any rights in respect of any Junior
Liability or any other rights or remedies of any kind or nature whatsoever
against any Company and/or any of its respective Subsidiaries whether in respect
of the Junior Liabilities or otherwise, or (b) commence, or join with any other
creditor in commencing, any bankruptcy, reorganization or insolvency proceedings
with respect to any Company and/or any of its Subsidiaries.


10.         The Agent, on its own behalf and on behalf of the Lenders, may, from
time to time, at its sole discretion and without notice to the Subordinated
Lender, take any or all of the following actions:  (a) retain or obtain a
security interest in any property to secure any of the Senior Liabilities; (b)
retain or obtain the primary or secondary obligation of any other obligor or
obligors with respect to any of the Senior Liabilities; (c) extend or renew for
one or more periods (whether or not longer than the original period), alter,
increase or exchange any of the Senior Liabilities, or release or compromise any
obligation of any nature of any obligor with respect to any of the Senior
Liabilities; and (d) release its security interest in, or surrender, release or
permit any substitution or exchange for, all or any part of any property
securing any of the Senior Liabilities, or extend or renew for one or more
periods (whether or not longer than the original period) or release, compromise,
alter or exchange any obligations of any nature of any obligor with respect to
any such property.


11.         The Agent, on its own behalf and on behalf of the Lenders, may, from
time to time, during the term of this Agreement, without notice to the
Subordinated Lender, assign or transfer any or all of the Senior Liabilities or
any interest in the Senior Liabilities; and, notwithstanding any such assignment
or transfer or any subsequent assignment or transfer of the Senior Liabilities,
such Senior Liabilities shall be and remain Senior Liabilities for the purposes
of this Agreement, and every immediate and successive assignee or transferee of
any of the Senior Liabilities or of any interest in the Senior Liabilities
shall, to the extent of the interest of such assignee or transferee in the
Senior Liabilities, be entitled to the benefits of this Agreement to the same
extent as if such assignee or transferee were a Senior Lender, as applicable;
provided, however, that, unless the Agent on its own behalf and on behalf of the
Lenders, shall otherwise consent in writing, the Senior Lenders shall have an
unimpaired right, prior and superior to that of any such assignee or transferee,
to enforce this Agreement, for the benefit of the Senior Lenders, as to those of
the Senior Liabilities which the Senior Lenders have not assigned or
transferred.

 
4

--------------------------------------------------------------------------------

 

12.         The Senior Lenders shall not be prejudiced in their rights under
this Agreement by any act or failure to act of the Subordinated Lender, or any
noncompliance of the Subordinated Lender with any agreement or obligation,
regardless of any knowledge thereof which any Senior Lender may have or with
which any Senior Lender may be charged; and no action of any Senior Lender
permitted under this Agreement shall in any way affect or impair the rights of
any other Senior Lender and the obligations of the Subordinated Lender under
this Agreement.


13.         No delay on the part of any Senior Lender in the exercise of any
right or remedy shall operate as a waiver of such right or remedy, and no single
or partial exercise by the Senior Lenders of any right or remedy shall preclude
other or further exercise of such right or remedy or the exercise of any other
right or remedy; nor shall any modification or waiver of any of the provisions
of this Agreement be binding upon any Senior Lender except as expressly set
forth in a writing duly signed and delivered by the Agent on it own behalf and
on behalf of the Senior Lenders.  For the purposes of this Agreement, Senior
Liabilities shall have the meaning set forth in Section 1 above, notwithstanding
any right or power of the Subordinated Lender or anyone else to assert any claim
or defense as to the invalidity or unenforceability of any such obligation, and
no such claim or defense shall affect or impair the agreements and obligations
of the Subordinated Lender under this Agreement.


14.         This Agreement shall continue in full force and effect after the
filing of any petition (“Petition”) by or against any Company and/or any of its
Subsidiaries under the United States Bankruptcy Code (the “Code”) and all
converted or succeeding cases in respect thereof.  All references herein to any
Company and/or any of its Subsidiaries shall be deemed to apply to such Company
and such Subsidiaries as debtor(s)-in-possession and to a trustee for any such
Company and/or any such Subsidiary.  If any Company or any of its Subsidiaries
shall become subject to a proceeding under the Code, and if the Senior Lenders
shall desire to permit the use of cash collateral or to permit or provide
post-Petition financing from any Senior Lender (or an affiliate or a third party
satisfactory to the Senior Lenders) to any Company or any such Subsidiary under
the Code, the Subordinated Lender agrees as follows:  (1)  adequate notice to
the Subordinated Lender shall be deemed to have been provided for such consent
or post-Petition financing if the Subordinated Lender receives notice thereof
five (5) business days (or such shorter notice as is given to the Senior
Lenders) prior to the earlier of (a) any hearing on a request to approve such
post-petition financing or (b) the date of entry of an order approving same and
(2) no objection will be raised by the Subordinated Lender to any such use of
cash collateral or such post-Petition financing from any Senior Lender (or an
affiliate of the Senior Lender).


15.         This Agreement shall be binding upon the Subordinated Lender and
upon the heirs, legal representatives, successors and assigns of the
Subordinated Lender.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed to constitute one agreement.  It is understood and
agreed that if facsimile copies of this Agreement bearing facsimile signatures
are exchanged between the parties hereto, such copies shall in all respects have
the same weight, force and legal effect and shall be fully as valid, binding,
and enforceable as if such signed facsimile copies were original documents
bearing original signature.

 
5

--------------------------------------------------------------------------------

 

16.         THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND
ENFORCED ACCORDING TO, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS PROVISIONS THEREOF AND SHALL BE BINDING UPON THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  ANY ACTION BROUGHT
CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT ONLY
IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF
NEW YORK; PROVIDED, HOWEVER, THAT ANY SENIOR LENDER MAY CHOOSE TO WAIVE THIS
PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW YORK.  The individual(s)
executing this Agreement on behalf of the Subordinated Lender agree(s) to submit
to the jurisdiction of such courts and waive trial by jury.  The prevailing
party shall be entitled to recover from the other party its reasonable
attorneys’ fees and costs.  Wherever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.


[signature page follows]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been made and delivered this 31st day of
March, 2008.





 
GLOBAL CAPITAL FUNDING GROUP, LP., by its General Partner, GLOBAL CAPITAL
MANAGEMENT SERVICES, INC.
 
               
By:
/s/ Michael S. Brown     Name: 
Michael S. Brown
    Title: 
Secretary
                  
LV ADMINISTRATIVE SERVICES, INC.,
 
individually and as Agent
                 
By:
/s/ Scott Bluestein  
 
Name: 
Scott Bluestein
 
 
Title:
Authorized Signatory



Acknowledged and Agreed to by:
         
RAPID LINK, INCORPORATED
                 
By:
/s/ Chris Canfield
   
Name: 
Chris Canfield
   
Title:
CFO
         
TELENATIONAL COMMUNICATIONS, INC.
                 
By:
/s/ Chris Canfield
   
Name: 
Chris Canfield
   
Title:
CFO
         
ONE RING NETWORKS, INC.
                 
By:
/s/ Chris Canfield
   
Name: 
Chris Canfield
   
Title:
CFO
 


 
SIGNATURE PAGE TO
SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------